Fourth Court of Appeals
                                     San Antonio, Texas
                                          September 1, 2020

                                        No. 04-19-00723-CV

                           IN THE INTEREST OF W.A.F., A CHILD,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-15404
                          Honorable Norma Gonzales, Judge Presiding


                                           ORDER

       On July 2, 2020, we struck appellant’s brief and ordered her to file a brief that complied
with Rules 38.1, 9.5, and 9.9 of the Texas Rules of Appellate Procedure. On August 25, 2020,
we issued an order advising appellant that if a corrected appellant’s brief was not filed on or
before September 8, 2020, this appeal would be dismissed for want of prosecution.

        After we issued our August 25, 2020 order, the clerk of this court received and filed
appellant’s motion for extension of time to file her brief. In this motion, which was mailed on
August 19, 2020, appellant asks for an extension of time to file her brief, but she does not specify
how many days she requests. Based on the timing of appellant’s motion and our August 25, 2020
order, it appears appellant was unaware of the September 8, 2020 deadline when she filed her
motion for extension of time.

      Therefore, appellant’s motion for extension of time to file her brief is GRANTED to
September 15, 2020. No further extensions of time will be granted.

       We, ORDER appellant to file, on or before September 15, 2020, a brief in this appeal
and a written response reasonably explaining (1) her failure to timely file a brief, and (2) why
appellee is not significantly injured by her failure to timely file a brief. If appellant fails to file a
brief and the written response by the date ordered, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant has failed to comply with a court order).



                                                        _________________________________
                                                        Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court